Citation Nr: 1714042	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with anxiety disorder (previously rated as anxiety disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2016, the Board issued a decision that denied an initial disability rating in excess of 30 percent for an anxiety disorder.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The matter was vacated by the Court, at which time it was remanded for further development.  It has been returned to the Board.

In a February 2017 rating decision, the RO restated the issue as PTSD with anxiety disorder (previously rated as anxiety disorder).  Thus, the Board has adjusted the issue to reflect this characterization.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entirety of the appeal period, the criteria for an initial disability rating of 50 percent for PTSD, with anxiety disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in February 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the latest VA examination afforded the Veteran in September 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the September 2015 VA examination reviewed VBMS/Virtual VA, noted the history of the Veteran's symptoms and past diagnoses, and applied appropriate medical principles and standards.     

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Therefore, the Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's anxiety disorder not otherwise specified (claimed as PTSD) has been evaluated under Diagnostic Code 9413.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

However, the symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis:
Facts

The Veteran contends that his PTSD (re-characterized as PTSD with anxiety disorder) is more disabling than reflected by the 30 percent rating currently assigned.  

The CAVC order indicates that the Board did not discuss all relevant evidence from the beginning of the appellate period in the April 2016 decision.  The Veteran's representative specifically identified such records, which are discussed in this decision.   

The representative noted an October 2007 mental health evaluation.  In this evaluation, the VA psychiatrist identified the Veteran's stressors as the war in Iraq and difficulty dealing with people as well as getting angry and irritable easily.  The report indicates the Veteran has an inability to interact with others and has anger and mood problems.  The Veteran stated that he is in business by himself because he cannot function and deal with people anymore.  He indicated that he has difficulty getting close to people since he came back and still feels angry and loses his temper easily.  The Veteran was assigned a Global Assessment of Function (GAF) score of 40.  The Board notes that the indication was PTSD.  The representative also noted that in an October 2007 statement, the Veteran reported mood swings and outbursts that had become more than either he or his wife could handle.  

The representative noted a January 2008 psychiatry note from Crownpoint Clinic.  The psychology progress note documented the Veteran's "significant anger and anxiety" and that he had "developed intense anger and in some cases hatred" since Vietnam.  The Veteran was assigned a GAF score of 37.  The Board notes that the indication was PTSD/significant anger and anxiety.  The Veteran denied hallucinations and suicidal or homicidal ideations or plans.  There was no evidence of delusions.  He was oriented and had fair insight and judgment.

The representative noted that in April 2009, the Veteran reported low energy, feeling unmotivated to do activities, and difficulty remembering, thinking, and concentrating.  The Board notes that in this psychiatry note, the indication was PTSD.  The Veteran denied hallucinations or suicidal or homicidal ideations or plans.  There was no evidence of delusions.  He was also oriented and had fair judgment and insight.  

The representative also raised the argument that the Board failed to address evidence of the Veteran's hypervigilance and paranoia.  The representative noted the October 2007 mental health evaluation, also indicates that the Veteran sits in restaurants with his back to the wall and has paranoid ideas and feelings that he has to be on the lookout at all times.  

The representative noted that in March 2014, a VA psychologist discussed the pervasive, obsessive thoughts the Veteran had regarding the presumed infidelity of his wife over the years.  The psychologist noted this as partner relational problems.  

The representative also noted an April 2015 VA psychology progress note, which reflects the Veteran's report that he continued to have to deal with being overly vigilant and would walk around the house when he awakens at night and check the doors and windows and look outside to see if there was any security threat.  

In addition to the evidence specifically raised by the Veteran's representative, the other relevant medical evidence of record is as follows:

In March 2007, the Veteran reported having little interest or pleasure in doing things every day.  He also reported feeling down, depressed and hopeless nearly every day.  In August 2007, he reported a history of depression and anxiety.

In an October 2008 statement in support of claim, the Veteran indicated that he was affected by dreams, nightmares, depression and anger since Vietnam.   He indicated that these feelings were escalated with current conflicts.

In February 2009 at the Crownpoint Clinic, he reported that increase of Lithium helped him to deal with people better without getting angry.  He reported that he was able to control his temper better.  He denied hallucinations or suicidal or homicidal ideations or plans.  There was no evidence of delusions.  He was oriented with insight and fair judgement.  The impression was PTSD, and a GAF score of 38, 39 was assigned. 

In April 2009, he reported feeling depressed despite taking his medication and that he was irritable with low motivation and had difficulty thinking and concentrating.  The Board notes that during this examination, the Veteran reported the recent stressful event of his dog having passed away the previous week.  

In May 2009, he reported that he had been getting increasingly aggravated, irritable and angry.  However, at that time, he reported that the loss of his dog brought a lot of memories about his combat experience during Vietnam War, which disturb his sleep and wake him up panicky and sweating and that he sometimes cannot go back to sleep.

In August 2009, the Veteran reported taking his medications as prescribed and denied having side effects of medications.  He reported that he had been working for the past three weeks.  He denied hallucinations or suicidal or homicidal ideations or plans.  There was no evidence of delusions.  He was noted to be oriented with insight and fair judgement.  The impression was PTSD, and a GAF score of 43 was assigned.  

In a June 2010 VA examination for PTSD, the examiner noted the diagnosis of anxiety disorder not otherwise specified (NOS) with a GAF score of 65.  It was noted he sustained close family relationships, was socially active and maintained friendships.  There was no evidence of detachment, estrangement, emotional numbing, or diminished interest in activities.  His anxiety symptoms were noted to be partially related to his Vietnam stressors but indicated to have been more generalized in nature.  It was noted that he tended to worry and ruminate and had trouble letting go of his worry.  The examiner stated that the Veteran's current symptoms were best accounted for by a diagnosis of anxiety disorder NOS.  It was noted that the majority of his symptoms were well-controlled with medications.  The examiner noted the symptoms predominately resulted in distress and mild impairment in social and work functioning.  The frequency of his symptoms was noted to be monthly; the duration was chronic; and severity was mild.  

In a November 2010 statement submitted in support of his prior claim for entitlement to service connection for PTSD, the Veteran reported the following symptoms: persistent avoidance of people and numbing in relationships; avoiding thoughts, feelings, and conversations pertaining to his service in Vietnam; avoidance of activities and associations that included people or groups that were associated with his time in Vietnam; blocking the recall of important aspects of the trauma; feeling detached and estranged from people around him, including family members; reliance on medication to control emotions; and constant mood swings that affected his daily life and relationships.

In a January 2011 VA treatment record, it was noted the Veteran reported that his dog helped relieve his anxiety and depression.  Later that month, it was noted the Veteran reported thoughts of the war causing him to awake during the night.  The Veteran reported continued irritability, anxiousness and becoming angered easily.  He also indicated that he did not get along with people.   

In a December 2012 VA examination, the examiner noted the Veteran's diagnosis of anxiety disorder and assigned a GAF score of 60.  The examiner found the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  His relevant mental health history was noted as continuing outpatient treatment every two months with a therapist and a psychiatrist who prescribe medication.  He reported that his anxiety was probably a little worse and that he was more nervous and jittery and could not handle things as well if something happened.  He reported no longer working but trying to keep busy and occupying his mind.  The examiner noted the Veteran's symptoms as anxiety, impaired concentration, and being jittery as the Veteran reported needing two hands to hold coffee without spilling about three days prior.  In a December 2012 VA medical opinion regarding the examination, the examiner found that all symptoms were related to the service-connected disability.

In an April 2013 VA treatment record, it was noted that the Veteran felt burned out and was retiring because he was tired of bidding on jobs.  

In a February 2014 VA treatment record, it was noted that the Veteran reported irritability due to cabin fever and weather conditions.  He indicated that he was doing well emotionally, visiting with friends and working with wood.  He indicated that he had enjoyed his grandchildren's visit over the holidays. 

In a May 2014 VA treatment record, it was noted that the Veteran reported that he was doing well from a mental health standpoint except for some anxiety related to morning traffic.  

In a July 2014 VA treatment record, it was noted that the Veteran reported getting along well with his wife.  He reported that he went with her to the gym for 30 minutes for five days.  He reported that he was able to control his anger better.  

In a September 2014 VA treatment record, it was noted that he reported nightmares about his combat experience during the Vietnam Era, which disturbed his sleep.  He indicated that he woke up panicky, sweating and confused and sometimes could not go back to sleep.  He also indicated that he was going to go to anger management class the following week.  He indicated that he was irritable due to being hungry some of the time rather than being irritated by his wife.  It was noted that going to the gym five days a week helped the Veteran relieve much of the depression and irritability.  

In a January 2015 VA treatment record, it was noted that he reported experiencing a pattern of anxiety, including irritability and anger.  He also described a time when his wife woke him because he was punching her in the back during a dream.  

In an April 2015 psychiatry service progress note, the Veteran indicated that he awakens, at times, in the middle of the night and is shaking but does not know why.  He indicated that he gets around six hours of interrupted sleep per night.  He indicated that he continues to have to deal with being overly vigilant.  He stated that he will walk around the house when he awakens at night and check the doors and windows and look outside to see if there is any security threat.  He also indicated that he has a startle response to noise made behind him and reacts intensely to it.  He indicated that he becomes very anxious in crowds and almost never goes to the mall.  He stated that even being in a grocery store, if it is crowded, he becomes anxious and by the time he leaves the store, he is highly agitated.  

In a June 2015 VA treatment record, it was noted the Veteran reported difficulty with his temper and that he stopped carrying a gun because of his anger, which increased two months prior.  However, the examiner found he was no significant risk to himself or to others and noted he kept busy restoring cars.  

In a July 2015 VA treatment record, it was noted that his marital relationship seemed to be stable at that juncture and he had no suicidal or homicidal ideations. 

On VA examination in September 2015, the examiner noted the Veteran's diagnosis of unspecified anxiety disorder was based on the DSM-V and that it was the same as his previous diagnosis in the DSM-IV.  The examiner found the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational task only during periods of significant stress or symptoms controlled by medication.  The examiner noted the Veteran had symptoms of anxiety and impaired abstract thinking.  The examiner noted the Veteran had symptoms of inferiority and irritability attributable to mental disorders.  The examiner concluded that the Veteran's current functioning was not impaired by anxiety.

During this examination, the Veteran reported continued outpatient treatment every two months with his therapist and use of prescription medication.  He reported anger problems during the 12 months prior to the exam.  He indicated that his symptoms went up and down with a couple of good days and three to four bad days with anger problems.  He reported anger at and estrangement from his children, which precipitated the anxiety.  He endorsed worrying a lot, butterflies in his stomach, irritability, getting the shakes and being nervous.  The examiner noted the Veteran did not endorse feelings of helplessness, hopelessness or sadness.  The Veteran stated that he thinks he would be better off dead at times but that he has never thought of taking his life nor attempted taking his life or had plans or intent to harm himself or others.  The examiner noted the Veteran did not endorse symptoms of grandiosity, euphoria, racing thought, or auditory or visual hallucinations.  

Merits

The Board finds that the Veteran's PTSD with anxiety disorder is best reflected by a 50 percent disability rating for the entire period on appeal.

During the entirety of the appeal period, the Veteran reported ongoing symptoms of depressed mood, anxiety, sleep impairment, difficulty in maintaining social relationships, anger and irritability.  Pertinent to the numerous psychiatry notes raised at CAVC, the Board specifically notes that the Veteran also reported "significant anger and anxiety," "intense anger and in some cases hatred," paranoia, hypervigilance, low energy, feeling unmotivated to do activities, mood swings and outbursts.   He also reported having to work alone due to his anger and estrangement from his children.   

The Board notes that during the September 2015 VA examination, the Veteran presented with anxiety and impaired abstract thinking.  He indicated that he had good and bad days and reported being estranged from his children.  The Board acknowledges that the VA examiner opined that the Veteran's symptoms were indicative of mild or transient social and occupational impairment.  However, the use of terminology such as "mild" or "moderate," although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Furthermore, the medical assessment of the Veteran's level of disability at the moment of the examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.  

Here, the evidence of record reflects that the Veteran experienced some impairment in family relations and work and also experienced disturbances in motivation and mood, such as low energy, a lack of motivation, and a depressed mood.  Thus, the Board determines that the Veteran's PTSD with anxiety disorder more nearly approximates the 50 percent rating.  

However, a higher rating is not warranted.  There is no indication that the Veteran's social and occupational impairment is commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control or near-continuous panic or depression. 

The evidence does not reflect an inability to establish and maintain effective relationships.  Although the Veteran engaged in isolative behavior in his business and reported some family distress, he also reported improved relationships with his wife, good visits with his grandchildren, and that he maintained friendships.  

There are no indications of suicidal ideations.  The Board acknowledges the Veteran's report during the September 2015 VA examination that he would be better off dead.  However, there is no indication of a plan to act on such sentiments.  To the contrary, during the examination, the Veteran indicated that he has never thought of taking his life and did not have plans or intent to harm himself.  Furthermore, the Veteran consistently denied suicidal ideations or plans throughout the appeal period.  

The Board also acknowledges that the Veteran reported feelings of hopelessness and helplessness.  However, the Board notes that these feelings followed a significantly stressful event: the death of his dog.  In the September 2015 VA examination, the examiner explicitly noted that the Veteran did not present feelings of helplessness, hopelessness or sadness.  

In addition, although the Veteran was noted to experience depression and symptoms of anxiety during the appeal period, the record does not reflect that these symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  

The Board also does not find that the Veteran had impaired impulse control during the appeal period.  The Board notes that the Veteran reported being irritable and easily angered and has indicated that he hates everyone unless they are in the uniform.  However, the record does not reflect that the Veteran engaged in any violent behavior.  The Veteran also consistently denied homicidal ideations.  Moreover, the Veteran reported taking steps to avoid conflict with others, indicating that he stopped carrying a gun due to his anger issues.  The June 2015 VA examiner also indicated that the Veteran was not a threat to himself or others.  

Pertinent to the April 2009 psychiatry note, the Board also acknowledges that the Veteran reported difficulty remembering, thinking and concentrating.  However, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation or his own name.  Moreover, while the record has noted the Veteran's problems with memory and concentration, neither the medical evidence nor the statements of record reflect that he experienced problems adapting to stressful circumstances.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms that are listed in the rating criteria.  Although the Veteran was noted to experience depression and symptoms of anxiety during the appeal period, the record did not reflect that these symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  To the extent that the Veteran's symptoms include symptoms no listed in the criteria for a 70 percent rating, the evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki.  As noted, while he had some deficiencies in work and family relations, he was able to work, and in the other areas, his symptoms did not indicate consistent deficiencies. 

The Board has also considered the Veteran's assigned GAF scores.  The April 2016 Board decision stated that the Veteran's GAF scores ranged from 43 to 69.  Having further reviewed the record, the Board acknowledges GAF scores in the 30s range.  However, GAF scores alone do not support the assignment of any higher rating during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Rather, it is considered in light of all of the evidence of record.  

According to the DSM-IV, a range of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 indicate serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  A GAF score of 51 to 60 represents moderate symptoms: flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms: depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board acknowledges the Veteran's lower GAF scores, including those in the 31 to 40 ranges in 2007 to 2009, which indicate major impairment.  However, the other evidence of record does not indicate impairment in reality testing or communication or major impairment in several areas.  Instead, the other evidence of record reflects that while the Veteran experiences emotions of anger, depression, irritability, paranoia, and hypervigilance, he also maintains effective family relationships and engages in social activities.  He has not presented with any speech impairment or an inability to function independently.  Hence, the Board finds that the Veteran's symptoms are contemplated by the 50 percent rating, regardless of the lower GAF scores.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. At 119.  The Veteran's symptoms were consistently depression, anger, anxiety, paranoia, and some sleep issues.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence supports an initial disability rating in excess of 30 percent.  Accordingly, the Board grants an initial disability rating of 50 percent, but no higher, for the entirety of the appeal period.

Extraschedular Rating 

The Board has also considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry.  The second step of the inquiry is whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the instant case, the Veteran's symptoms are well controlled with medication.  He functions independently.  Until his retirement, he maintained a business even in working alone.  He has meaningful relationships and participates in social activities with his grandchildren.  He also maintains some friendships.  While he experiences paranoia and is easily angered, he does not act out on these emotions in a way that is harmful to himself or others.  The 50 percent rating contemplates symptoms that cause deficiencies in some but not most areas of life, such as work, family and mood, such as describes the Veteran's disability picture.  Thus, the Board does not find that the rating schedule is inadequate in this instance.  

The Board specifically acknowledges the Veteran's contentions that the Lithium he takes for his anxiety disorder causes his hands to shake, which interferes with his productivity.  However, there is no indication that the Veteran's shakes interfere with his work other than occasionally.  A February 2012 psychiatry note reflects his statement that sometimes his hands shake and other times, he can control a drill or hold a cup.  The Lithium also does not cause an array of symptoms.  In a July 2014 psychiatry note, the Veteran denied having other symptoms of Lithium toxicity, such as nausea, vomiting, diarrhea or lethargy.  Thus, while the Veteran's shakes due to the Lithium affect his productivity at times, the occurrence is not so extreme that the Board finds that the rating schedule does not contemplate the reduction in productivity.  To the contrary, the 50 percent rating explicitly contemplates deficiencies in work.  

Given these facts, the Board does not find that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards for the 50 percent rating.  Therefore, referral for consideration of an extraschedular rating for the Veteran's anxiety disorder is not warranted.  38 C.F.R. § 3.321 (b)(1).







ORDER

Entitlement to an initial disability rating of 50 percent for PTSD with anxiety disorder is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


